DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 10/28/2021 is acknowledged.  Claim amendments proposed in the AFCP request filed 10/6/2021 are entered.
Claims 1-5, 7-31, and 33 have been amended and remain pending.  
Claims 6, 32, and 34 have been previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-12, 18, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USP 8386872B2), hereafter Wang, in view of Lin et al. (USP 9350512B2), hereafter Lin.

Regarding claim 1,
Wang discloses a method (i.e. Fig. 1, processor 135/155; Col. 6, lines 32-36) comprising receiving, by a user equipment (UE), a first assignment for a first transmission with a first hybrid automatic repeat request (HARQ) process identifier Col. 3, lines 1-15; initial/shaded packet in odd subframe SFN1 using HARQ process “m” signaled via RRC) and a second assignment for a second transmission with a second HARQ process ID in a second resource (retransmitted/unshaded packet using HARQ process “m” in SFN1).
Wang shows detecting, by the UE, an indication indicating that the first HARQ process ID and the second HARQ process ID map to a same transmission block (TB) representing the same block of data bits (i.e. same SFN, SFN1; retransmission implies repeated transmission of the same block of data bits) and communicating, by the UE, with an access node, a transmission associated with at least one of the first HARQ process ID or the second HARQ process ID (Col. 3, lines 16-49).
Wang discloses different HARQ process IDs (Fig. 2; Col. 3, lines 1-25; process “m” and “n”) does not expressly show the HARQ process ID is assigned a different serving cell than the second HARQ process ID.
Lin discloses activating multiple stream transmission UE using HS-DPCCH (Title) in which a different HARQ process ID is assigned to a different serving cell than the second HARQ process ID (Fig. 7, 8, 10; Col. 6-7, lines 60-63; primary and secondary serving cells using different HARQ process numbers to schedule multiple stream UE accordingly).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a different HARQ process ID is assigned to a different serving cell than the second HARQ process ID, as shown by Lin, thereby enabling a UE for multi-stream transmission and retransmission scheduled every TTI.  
i.e. same SFN, SFN1; retransmission implies repeated transmission of the same block of data bits) but the combination of Wang and Lin do not expressly show the same TB representing a same block of data bits corresponding to a same initial transmission.
Hu discloses reducing delay in a system employing HARQ (Title) including HARQ process IDs that map to a same TB representing a same block of data bits corresponding to a same initial transmission (Fig. 2; Background; Col. 3, lines 37-48; proactive retransmission of the same initial transmission shown with arrows 21, 22 and corresponding HARQ process numbers).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang and Lin by providing HARQ process IDs that map to a same TB representing a same block of data bits corresponding to a same initial transmission, as shown by Hu, thereby reducing delay of HARQ for delay-sensitive services with tight delay requirements.

Regarding claim 33,
Wang discloses user equipment (UE) comprising a non-transitory memory storage comprising instructions and one or more processors in communication with the memory storage, wherein the one or more processors execute the instruction (i.e. Fig. 1, processor 135/155; Col. 6, lines 32-36) to receive a first assignment for a first transmission with a first hybrid automatic repeat request (HARQ) process identifier Col. 3, lines 1-15; initial/shaded packet in odd subframe SFN1 using HARQ process m signaled via RRC) and a second assignment for a second transmission with a second HARQ process ID in a second resource (retransmitted/unshaded packet using HARQ process m).
Wang further shows to detect an indication indicating that the first HARQ process ID and the second HARQ process ID map to a same transmission block (TB) representing the same block of data bits (i.e. same SFN, SFN1; retransmission implies repeated transmission of the same block of data bits), and communicate, with an access node, a transmission associated with at least one of the first HARQ process ID or the second HARQ process ID (Col. 3, lines 16-49).
Wang discloses different HARQ process IDs (Fig. 2; Col. 3, lines 1-25; process “m” and “n”) does not expressly show the HARQ process ID is assigned a different serving cell than the second HARQ process ID.
Lin discloses activating multiple stream transmission UE using HS-DPCCH (Title) in which a different HARQ process ID is assigned to a different serving cell than the second HARQ process ID (Fig. 7, 8, 10; Col. 6-7, lines 60-63; primary and secondary serving cells using different HARQ process numbers to schedule multiple stream UE accordingly).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a different HARQ process ID is assigned to a different serving cell than the second HARQ process ID, as shown by Lin, thereby enabling a UE for multi-stream transmission and retransmission scheduled every TTI.  
i.e. same SFN, SFN1; retransmission implies repeated transmission of the same block of data bits) but the combination of Wang and Lin do not expressly show the same TB representing a same block of data bits corresponding to a same initial transmission.
Hu discloses reducing delay in a system employing HARQ (Title) including HARQ process IDs that map to a same TB representing a same block of data bits corresponding to a same initial transmission (Fig. 2; Background; Col. 3, lines 37-48; proactive retransmission of the same initial transmission shown with arrows 21, 22 and corresponding HARQ process numbers).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang and Lin by providing HARQ process IDs that map to a same TB representing a same block of data bits corresponding to a same initial transmission, as shown by Hu, thereby reducing delay of HARQ for delay-sensitive services with tight delay requirements.

Regarding claim 2,
Wang discloses communicating the transmission comprises receiving, by the UE, the transmission from the access node (Fig. 2, “downlink”).

Regarding claim 3,
Background; dynamic scheduling for both downlink and uplink).

Regarding claim 4,
Wang discloses wherein the first network resource and the second network resource include at least one of a frequency resource, a time-frequency resource, a code resource, a spatial resource, a carrier, a component carrier, a cell, or a bandwidth part (BWP) (Fig. 2-3).

Regarding claim 5,
Wang discloses the first network resource and the second network resource are associated with different transmission/receiving points (TRP) (Fig. 1, 105 and 110).

Regarding claim 7,
Wang discloses the indication is a semistatic (i.e. persistent) configuration (Fig. 4, 405; Background).

Regarding claim 8,
Wang discloses the indication is a combination of a semi-static configuration and dynamic signaling (Fig. 2-3; Col. 2, lines 44-59).

Regarding claim 10,
i.e. RSN) in the second assignment indicating that the second assignment is in respect of a retransmission of the TB (Col. 3, lines 26-49).

Regarding claim 11,
Wang discloses the indication comprises a semi-static (i.e. persistent) configuration that associates the second HARQ process ID with the first HARQ process ID, such that the first assignment including the first HARQ process ID, the second assignment including the second HARQ process ID, and the field in the second assignment together indicate that the first and second HARQ process IDs map to the TB (i.e. SFN; Col. 3, lines 26-49).

Regarding claim 12,
Wang discloses for the first assignment and the second assignment to be in respect of the same TB (i.e. SFN), the first assignment and the second assignment are received within a specified time window of one another (Col. 2, lines 60-67; Fig. 2).

Regarding claim 18,
Wang discloses transmitting, by the UE, ACK/NACK feedback on the first network resource and the second network resource (i.e. Col. 3, lines 21-25; Fig. 2, “NACK”).






3.	Claims 9, 13-17, 19, 20, 22, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Lin, and Hu in view of Dinan (USP 10361809B2).

Regarding claim 9,
Wang discloses the first HARQ process ID and the second HARQ process ID are the same to indicate that the first and second HARQ process IDs map to the TB (i.e. Fig. 2, HARQ process m in SFN1) but does not expressly show an indication indicating that a pool of HARQ process IDs are common across at least the first and second network resources.
Dinan discloses analogous transmission process in a wireless device and network (Title) in which Dinan further discloses an indication indicating that a pool of HARQ process IDs are common across at least the first and second network resources (i.e. Col. 13, lines 62-6; max number of HARQ processes for UL transmissions).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing an indication indicating that a pool of HARQ process IDs are common across at least the first and second network resources, as shown by Dinan, thereby enabling persistent scheduling across multiple subframes in unlicensed resources to to meet traffic growth in wifi-enabled hot spot areas.





Regarding claims 13 and 19,
Wang discloses RRC signaling of the HARQ process assignments, but does not expressly show use of a single downlink control information (DCI), and also does not expressly disclose an unlicensed network resource.
However, Dinan discloses analogous transmission process in a wireless device and network (Title) in which DCI indicates uplink unlicensed resources allocated in a set of consecutive subframes (Abstract; Col. 11, lines 26-38; Col. 13-14, lines 62-26; LAA/unlicensed allocation using multi-subframe DCI).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a single DCI for allocating unlicensed resources, as shown by Dinan, thereby enabling complementary access to meet traffic growth in wifi-enabled hot spot areas.

Regarding claim 14,
The combination of Wang, Lin, Hu, and Dinan discloses the indication comprises a first field in the first assignment indicating that there will be an assignment in respect to the TB on a different network resource (HARQ process ID=h) and a second field in the second assignment indicating that the second assignment is in respect to the TB transported on the different network resource (field indicating the number of subframes the assigned HARQ process ID is to be applied; Dinan Col. 15, lines 15-40).  See motivation above.


Regarding claim 15,
i.e. persistently) configured mapping rule that associates the first HARQ process ID on the first network resource with the second HARQ process ID on the second network resource, and wherein the first assignment including the first field and the second assignment including the second field together indicate that the first and second assignments are in respect to the TB only when the first HARQ process ID is associated with the second HARQ process ID through the at least one mapping rule (Dinan: Col. 15, lines 15-40 shows how the 3 bit field of DCI indicates a number of binary shifts to the number of subframes associated with the HARQ process ID grant).  See motivation above.

Regarding claims 16 and 17,
Wang does not expressly show receiving a HARQ codebook configuration indicating acknowledgement/negative acknowledgment (ACK/NACK) resources used for transmitting an ACK/NACK in respect to the TB or versions of the TB received over multiple network resources.
Dinan further discloses receiving a HARQ codebook configuration (via DCI) indicating acknowledgement/negative acknowledgment (ACK/NACK) resource(s) used for transmitting an ACK/NACK in respect to the TB or versions of the TB received over multiple network resources (Col. 15, lines 11-56; DCI for multi-subframe indicates HARQ process ID applicable to TB transmission over multiple subframes).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a HARQ codebook configuration indicating 

Regarding claim 20,
Wang discloses the indication comprises at least one parameter (i.e. maximum number of retransmission or time) upon which the UE determines whether a switch from the first HARQ process ID on the first network resource to the second HARQ process ID on the second network resource has occurred (Col. 2, lines 60-67).

Regarding claim 22,
The combination of Wang, Lin, Hu, and Dinan discloses the second assignment comprises an indicator indicating at least one of an identifier of the first network resource or the first HARQ process ID (Wang: indicating HARQ process “m” for second assignment/retransmissions; Dinan: Fig. 15-17; Col. 15, lines 15-40).  See motivation above.



Regarding claim 25,
Wang discloses the indication further comprises at least one mapping, rule, or parameter in respect to a rule that associates the second HARQ process ID with the first HARQ process ID (Col. 2, lines 60-67).

Regarding claim 26,
Wang discloses the indication further comprises a semi-statically (i.e. persistently) configured association between the first HARQ process ID and the second HARQ process ID (i.e. SFN; Col. 3, lines 26-49).

Regarding claim 27-31,
The combination of Wang, Lin, Hu, and Dinan discloses the indication comprises an index indicating a binary offset and a number of binary shifts that together with a semi-statically (i.e. persistently) configured rule or formula associate between the first and second HARQ process IDs (Dinan: Col. 15, lines 15-40 shows how the 3 bit field of DCI indicates a number of binary shifts to the number of subframes associated with the HARQ process ID grant).  See motivation above.






4.	Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Lin, Hu, and Dinan in view of Wu (USP 10404418B2).  

Regarding claims 23 and 24,
Wang discloses dynamic allocation using reserved HARQ process when all unreserved processes are used up/unavailable until successfully transmitting the packet, reaching a maximum number of retransmissions, or based on time before using see above; Col. 2-3), but does not expressly disclose a timeout initialized by the UE after a HARQ round trip time (RTT) timer elapses from a last transmission in respect to the TB on the first network resource, such that the timer elapsing indicates a subsequent transmission in respect to the TB will occur on a different network resource, and indicates to the UE to trigger the access node to send the second assignment for the transmission of the TB with the second HARQ process ID in the second network resource.
Wu discloses timeout initialized by the UE after a HARQ round trip time (RTT) timer elapses from a last transmission in respect to the TB on the first network resource, such that the timer elapsing indicates a subsequent transmission in respect to the TB will occur on a different network resource (Fig. 3, 308-312; Fig. 5, 506-508; Col. 4, lines 5-67) as well as indicates to the UE to trigger the access node to send the second assignment for the transmission of the TB with the second HARQ process ID in the second network resource (Fig. 4, 406-410; Fig. 6, 608-610; Col. 6, lines 10-46).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a timeout initialized by the UE after a HARQ round trip time (RTT) timer elapses from a last transmission in respect to the TB on the first network resource, such that the timer elapsing indicates a subsequent transmission in respect to the TB will occur on a different network resource as well as indicates to the UE to trigger the access node to send the second assignment for the transmission of the TB with the second HARQ process ID in the second network resource, as shown by Wu, thereby enabling mobility management and QoS control for the UE while allowing dynamic scheduling using HARQ process IDs.

Response to Arguments
5.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection relies on newly-cited Hu reference for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477